DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.
 
Response to Arguments

Applicant's arguments filed 7/6/2022 have been fully considered.

Rejections under 35 U.S.C. 112(b) have been withdrawn in view of Applicant’s arguments and amendments. Examiner apologizes for the confusion regarding the rejections. As noted by Applicant, some of the 35 U.S.C. 112(b) rejections were made with respect to the original claims rather than the amended claims. New 35 U.S.C. 112 rejections have been made.

Applicant’s arguments made with respect to Joo are moot because Joo is no longer relied upon in the rejections. A new primary reference, Lau, has been used in Joo’s place.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 22 line 3 and claim 31 lines 5-6, the language has been amended to recite the local oscillator having a clock bias being a bias in frequency. Such clock bias would appear to correspond to clock bias rate δtr-dot in equation (3) on page 11 of the specification. Steps (i)-(iii) then refer to “the clock bias or a time rate of change of the clock bias” (emphasis added). The “time rate of change of the clock bias” would then appear to refer to a quantity δtr-dot-dot, and no such quantity is described in the specification. The quantity δtr-dot-dot would further appear to have units of frequency-squared, and it is unclear how such quantity could be used to acquire a frequency search space as recited in steps (i)-(iii). Examiner would recommend deleting “or the time rate of change of the clock bias” from the claims. 

Further regarding claims 22 and 31 step (ii), it is unclear what is meant by “bias in frequency in the first satellite”. According to Applicant’s arguments, it appears to refer to satellite clock bias rate δts-dot in equation (3) on page 11 of the specification. Examiner would recommend amending the language to refer to bias in the frequency of the satellite clock. It is further unclear what is meant by taking the bias in frequency in the first satellite “into separate account”. The specification does not provide any details regarding how this is done.

Claims 24, 30, 33, and 39 also recite “time rate of change of the clock bias” (or “the time derivative of the clock bias” in the case of claims 30 and 39) and are rejected for the same reasons discussed with respect to claims 22 and 31. 

Further regarding claims 24 and 33, it is unclear what exactly is being claimed. A single distance measurement combined with ephemeris data is insufficient to determine receiver position, and its relevance to determining clock bias in frequency (or time rate of change of the clock bias in frequency) is unclear. Typically, when a first satellite is acquired, its frequency and phase are determined. An initial estimate of the receiver position and velocity, along with ephemeris data, would provide an estimate of the doppler component in said frequency. The difference between the acquired frequency and the doppler component would provide an estimate of the receiver clock frequency bias. Other sources of frequency error may also be considered, such as satellite clock biases or atmospheric factors, in order to improve the estimate of clock frequency bias. This is all broadly described on page 12 of Applicant’s specification. A distance measurement may have relevance for determining clock bias in time δtr using Applicant’s equation (1), but the claims no longer recite anything equivalent to δtr. The claims recite δtr-dot, clock bias in frequency.

Regarding claims 27 and 36, it is unclear what it means to acquire the first satellite using a Kalman filter. A satellite is typically acquired by searching through a range of frequencies and code phases as described in pages 11-13 of the specification. The specification does not describe acquiring the first satellite using a Kalman filter and it is unclear what is meant.

Regarding claims 37-39, “the Kalman filter” lacks antecedent basis in the claims. Examiner recommends changing the dependency of claims 37-39 to claim 36.

The remaining claims are dependent.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite new matter:

Regarding claim 22 line 3 and claim 31 lines 5-6, the language has been amended to recite the local oscillator having a clock bias being a bias in frequency. Such clock bias would appear to correspond to δtr-dot in equation (3) on page 11 of the specification. Steps (i)-(iii) then refer to “the clock bias or a time rate of change of the clock bias” (emphasis added). The “time rate of change of the clock bias” would then appear to refer to a quantity δtr-dot-dot, and no such quantity is described in the specification. The “time rate of change of the clock bias” in the amended claims therefore appears to be new matter. Examiner would recommend deleting “or the time rate of change of the clock bias” from the claims.

Regarding claims 24 and 33, using a measurement of a distance from the first satellite to solve for an estimate of clock bias or time rate of change of clock bias, where the clock bias is a bias in frequency, does not appear to be described in the application as originally filed. Please see the 35 U.S.C. 112(b) rejection above for further details. The language therefore appears to be new matter.

Regarding claims 27-30 and 36, acquiring the first satellite using a Kalman filter appears to be new matter. The specification does not appear to describe acquiring a satellite using a Kalman filter. Please see the 35 U.S.C. 112(b) rejection above for further details. This limitation was introduced in the amendment filed 3/28/2022; Examiner apologizes for not identifying the new matter in the previous office action.

Specification

The disclosure is objected to because of the following informalities:
The amendment filed 7/6/2022 introduces “a clock bias, the clock bias being a bias in frequency” to claims 22-39. However the specification uses the term “clock bias” to refer to a clock bias in time, and the term “clock bias rate” to refer to a clock bias in frequency. See page 10 line 34 – page 11 line 16. The specification should be amended to provide proper antecedent basis for the claim language.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US 5,418,538) in view of Kaplan (“Understanding GPS Principles and Applications”) and further in view of Sahai (US 20040176099 A1).

Regarding claims 22 and 31, Lau (US 5,418,538) teaches [NOTE: limitations not taught by Lau are lined through] a satellite positioning system receiver (14, Fig. 1) receiving a signal comprising a plurality of probe signals transmitted from a plurality of satellites (15, 17, 19, 21, Fig. 1), comprising:
a local oscillator having a clock bias, the clock bias being a bias in frequency in the local oscillator, wherein the local oscillator generates a signal of a predetermined frequency (“time base source” and “frequency error” 3:41-49);

a plurality of signal processing channel circuits (“channels” abstract lines 15-16) frequency in a selected one of the probe signals (inherent to “acquire and lock” 3:20-24; and 
a processing circuit (“receiver/processor” 3:67-68), wherein the processing circuit, using the signal processing channel circuits, carries out a method that comprises: 
(i) acquiring a first satellite using a first frequency search space that spans both uncertainties due to the first satellite's orbit and uncertainties due to the clock bias or a time rate of change of the bias (implied by 5:13-40);
(ii) determining the clock bias or the time rate of change of the clock bias based on the acquiring of the first satellite (5:31-39 “Once an SATPS signal is locked onto... the receiver/processor time base error... can be determined”, where the “time base error” is a time rate of change of clock bias as per 5:27-29), 
(iii) using the clock bias or the time derivative of the clock bias determined during the acquisition of the first satellite, acquiring a second satellite using a second frequency search space that spans substantially only uncertainties due to the second satellite's orbit (5:31-39; 5:17-20).
As indicated by the lined through language above, Lau does not teach:
(1) a front-end circuit receiving the signal of predetermined frequency and providing an IF signal to the signal processing channel circuits. However, it is well-known for a satellite positioning system receiver to comprise such circuit. For example see Kaplan’s Fig. 5.1 on page 155. The claimed front-end circuit is shown as “Preamp” and “Down-converter”, where the “Down-converter” is the claimed analog mixer to provide IF signal “Analog IF”. Kaplan’s front-end circuit receives a signal from a local oscillator (“Reference oscillator”) and provides an IF signal to signal processing channel circuits.
It would have been obvious to modify Lau by implementing the front-end circuit as taught by Kaplan because it amounts to a well-known implementation of a satellite positioning system receiver that could be used with the predictable result of receiving and processing satellite signals.
(2) taking into separate account any bias in frequency in the first satellite. This language has been rejected under 35 U.S.C. 112(b). For purposes of this rejection, Examiner will interpret the bias as the satellite clock bias rate (δts-dot) described on page 11 lines 16-20 of the specification.
Lau’s disclosure takes into account, in the frequency search space, “two sources of significant error” (5:17-29). However, it is known that there are additional, less significant sources of error. For example, Sahai para. [0030] teaches the following:
satellite clock Doppler (equivalent to Applicant’s “satellite clock bias rate” δts-dot);
receiver clock Doppler (equivalent to Lau’s “time base error” 5:20-29 and the claimed “clock bias in frequency”); and
Doppler shift due to relative motion of receiver and satellite (equivalent to Lau’s 5:18-20 and the claimed “uncertainties due to the first satellite’s orbit”).
Sahai’s satellite clock Doppler is an additional source of error. Sahai further teaches determining receiver clock Doppler/time base error/time rate of change of the clock bias by taking into account satellite clock Doppler (para. [0030] last seven lines). 
Sahai’s consideration of satellite clock Doppler would result in a more accurate estimate of Lau’s time base error. It would have been obvious to modify Lau in view of Sahai in order to provide a more accurate estimate of receiver clock Doppler/time base error.

Claims 23-30 and 32-39 are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US 5,418,538), Kaplan (“Understanding GPS Principles and Applications”), and Sahai (US 20040176099 A1) as applied to claims 22 and 31 above, and further in view of Yajima (US 20110312334 A1).

Regarding claims 23 and 32, Lau does not teach the local oscillator comprising a temperature-compensated crystal oscillator. However it is well-known for a local oscillator to comprise a temperature-compensated crystal oscillator – for example, see Yajima para. [0024]. It would have been obvious to further modify Lau by implementing the local oscillator as a temperature-compensated crystal oscillator because it is a well-known type of oscillator that can be used with the predictable result of compensating the frequency for temperature variations.

Regarding claims 24 and 33, the language has been rejected as indefinite. For purposes of this rejection, the following portion of Lau appear to be relevant: Lau teaches that the acquiring the first satellite provides a measurement of a distance from the first satellite (inherent to use of PRN codes for determining position 6:52-57 also see 4:8-23) which, along with satellite ephemeris data (“ephemerides” 4:8-23), is used to solve system state variables that include (i) an estimate of the receiver’s position (“present location” 4:8-23) and (ii) an estimate of the clock bias or the time rate of change in the clock bias (5:31-39 “Once an SATPS signal is locked onto... the receiver/processor time base error... can be determined”; 5:5-10).
	Regarding claims 25 and 34, Lau teaches that the system variables further comprise an estimate of the receiver’s velocity (4:26-29 “velocity”).

Regarding claims 26 and 35, determining code delays and doppler frequencies in the channel circuits for a plurality of satellites is inherent to acquiring satellite signals by stepping through frequency and code phase ranges as taught by Lau at 49-53, Fig. 2.

Regarding claims 27 and 36, acquiring the first satellite using a Kalman filter has been rejected under 35 U.S.C. 112(b). For purposes of this rejection, Examiner will interpret the language as determining system state variables using a Kalman filter, as taught on page 11 of the specification. Use of such Kalman filter is well known – for example see Kaplan sections 7.3.4 and 7.3.5 on pages 333-334, and sections 2.4.2 and 2.5 on pages 54-61. These sections teach a Kalman filter used to determine state variables including position (x, y, z), velocity (vx, vy, vz), clock bias (tu), time rate of change of clock bias (tu-dot), and atmospheric correction factors (“tropospheric delays” p. 334). Kaplan teaches that a Kalman filter provides a more accurate PVT estimation by incorporating past measurements (page 334 section 7.3.5). It would have been obvious to further modify Lau by using a Kalman filter with the claimed state variables in order to obtain a more accurate PVT estimation.

Regarding claims 28 and 37, Kaplan teaches using estimates of satellite clock bias (p. 54 “The satellite clock offset from system time, δt... are applied within the user receiver to synchronize the transmission of each ranging signal to system time”). Kaplan further teaches using atmospheric compensation factors (section 7.2.4.1 Ionospheric Effects, esp. last eight lines of p. 313 through first four lines of p. 314). It would have been obvious to further modify Lau by inputting the satellite clock bias and atmospheric compensation factors to the Kalman filter in order to compensate for satellite clock bias and atmospheric errors in the navigation solution.

Regarding claims 29 and 38, Kaplan’s Kalman filter includes zero-mean Gaussian noise (“Gausian white noise” page 459 lines 9-10). 

Regarding claims 30 and 39, Kaplan teaches updating an estimate of the time derivative of the bias (tu-dot) using a linear function of measured Doppler frequencies (section 2.5 pages 58-61, esp. g = H-1d on page 61, where g includes tu-dot and d is related to measured Doppler). Kaplan further teaches updating tu-dot using the Kalman filter (section 9.2.4.1 on page 473, where Chapter 9 describes details of Kalman filters). A Kalman filter is linear (page 459) and relies on a most recent estimate of a quantity – see section 7.3.5 on page 334. It would have been obvious to further modify Lau by updating tu-dot as claimed in order to maintain a current clock drift for compensating measurements.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648